UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2014 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From TO Commission File No. 000-53118 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP Delaware 20-8870560 (a Delaware Partnership) (I.R.S. Employer Identification No.) 4647 Saucon Creek Road, Suite 205 Center Valley, PA 18034 (610) 366-3922 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated filer Smaller Reporting CompanyX (do not check if a Smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOX ENDEAVOR EMERGING OPPORTUNITIES FUND, LP INDEX TO FORM 10-Q PART I – FINANCIAL INFORMATION Item 1. Financial Statements Statements of Financial Condition Condensed Schedules of Investments Statements of Income (Loss) Statements of Changes in Partners’ Capital (Net Asset Value) Notes to Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ENDEAVOR EMERGING OPPORTUNITIES FUND, LP STATEMENTS OF FINANCIAL CONDITION As of June 30, 2014 (Unaudited) and December 31, 2013 June 30, December 31, ASSETS Equity in futures trading accounts: Due from brokers (including margin deposits of $3,936 for 2014 and $96,206 for 2013) $ $ Net unrealized (losses) on open futures contracts ) ) Cash and cash equivalents Prepaid selling agent fees - Due from General Partner - TOTAL ASSETS $ $ LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) LIABILITIES Redemptions payable $ $ Other accrued expenses Accrued management fees - TOTAL LIABILITIES PARTNERS’ CAPITAL (NET ASSET VALUE) Limited partners – Investor Class (1,614.2410 and 2,050.5079 fully redeemable units at June 30, 2014 and December 31, 2013, respectively) Limited partners – Institutional Class – Series 1 (308.0913 and 440.6578 fully redeemable units at June 30, 2014 and December 31, 2013, respectively) Limited partners – Institutional Class – Series 2 (85.5911 and 420.9192 fully redeemable units at June 30, 2014 and December 31, 2013, respectively) General partner – Institutional Class – Series 3 (0.4716 fully redeemable units at June 30, 2014 and December 31, 2013) TOTAL PARTNERS’ CAPITAL (NET ASSET VALUE) TOTAL LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) $ $ See Notes to Financial Statements. 3 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP CONDENSED SCHEDULES OF INVESTMENTS As of June 30, 2014 (Unaudited) LONG FUTURES CONTRACTS Unrealized % of Gain Partners’ Futures Industry Sector (Loss), Net Capital* Metals $ ) )% Total long futures contracts $ ) )% SHORT FUTURES CONTRACTS Unrealized % of Gain Partners’ Futures Industry Sector (Loss), Net Capital* Metals $ % Total short futures contracts $ % Total futures contracts $ ) )% *No single contract’s value exceeds 5% of Partners’ Capital See Notes to Financial Statements. 4 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP CONDENSED SCHEDULES OF INVESTMENTS (CONTINUED) As of December 31, 2013 LONG FUTURES CONTRACTS Unrealized % of Gain Partners’ Futures Industry Sector (Loss), Net Capital* Commodities $ ) )% Metals ) )% Total long futures contracts $ ) )% SHORT FUTURES CONTRACTS Unrealized % of Gain Partners’ Futures Industry Sector (Loss), Net Capital* Commodities $ % Metals % Total short futures contracts $ % Total futures contracts $ ) )% *No single contract’s value exceeds 5% of Partners’ Capital See Notes to Financial Statements. 5 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP STATEMENTS OF INCOME (LOSS) For the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) Three Months Ended Six Months Ended June 30, June 30, NET INVESTMENT (LOSS) Income: Interest income $ $ 40 $ $ Expenses: Brokerage commissions, flat-rate - - Management fees Portfolio construction management fees - - Marketing fees - - Selling agent fees - - Professional fees Accounting, administrative fees and other expenses Total expenses Net investment (loss) TRADING PROFITS (LOSSES) Profits (losses) on trading of commodity futures contracts: Net realized(losses) on closed contracts ) Change in net unrealized gains on open contracts Brokerage commissions, trading - - ) - Net trading profits (losses) - ) ) NET (LOSS) $ ) $ ) $ ) $ ) NET (LOSS) PER UNIT (based on weighted average number of units outstanding during the period) Investor Class $ ) $ ) $ ) $ ) Institutional Class – Series 1 $ ) $ ) $ ) $ ) Institutional Class – Series 2 $ ) $ ) $ ) $ ) Institutional Class – General Partner – Series 3 $ ) $ ) $ ) $ ) See Notes to Financial Statements. 6 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Six Months Ended June 30, 2014 (Unaudited) Partners' Capital (Net Asset Value) Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner Units Amount Units Amount Units Amount Units Amount Total Balances at January 1, 2014 $ Redemptions ) - - ) Net (loss) - ) - ) - ) - ) ) Balances at June 30, 2014 $ Net Asset Value Per Unit Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner January1, 2014 $ June 30, 2014 $ See Notes to Financial Statements. 7 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) (CONTINUED) For the Six Months Ended June 30, 2013 (Unaudited) Partners' Capital (Net Asset Value) Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner Units Amount Units Amount Units Amount Units Amount Total Balances at January 1, 2013 $ Additions - 16 Redemptions ) - - ) Net (loss) - ) - ) - ) - ) ) Balances at June 30, 2013 $ Net Asset Value Per Unit Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner January1, 2013 $ June 30, 2013 $ See Notes to Financial Statements. 8 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP NOTES TO FINANCIAL STATEMENTS For the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 1. BASIS OF PRESENTATION The interim financial statements of Endeavor Emerging Opportunities Fund, LP (formerly Bridgeton Global Directional Fund, LP and RFMC Global Directional Fund, LP) (the “Partnership”), included herein, have been prepared by us without audit according to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and Rule 8-03 of Regulation S-X may be omitted pursuant to such rules and regulations. These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2013 filed with the SEC. The Partnership follows the same accounting policies in the preparation of interim reports as set forth in the annual report. In the opinion of management, the financial statements reflect all adjustments, which are of a normal and recurring nature, necessary for a fair presentation of the financial position, results of operations and changes in partners’ capital for the interim periods presented. The results of operations for the three and six months ended June 30, 2014 and 2013 are not necessarily indicative of the results to be expected for a full year or for any other period. 2.PARTNERSHIP ORGANIZATION The Partnership, a Delaware limited partnership, was organized on March 19, 2007 and commenced trading operations on August 1, 2007. The Partnership is an Investment Company that follows the accounting and reporting guidance of the Financial Accounting Standards Board (FASB) Accounting Standards Codification (the Codification) Topic 946 - Financial Services - Investment Companies. The Partnership’s business is to trade, buy, sell or otherwise acquire, hold or dispose of commodity futures contracts, options on physical commodities and on commodity futures contracts, forward contracts, and instruments that may be the subject of a futures contract, including equities, indices and sectors ("Commodity Interests"), and any rights pertaining thereto and to engage in all activities incident thereto. The Partnership may also invest in entities (including without limitation other partnerships, separate managed accounts, exchange traded funds or other types of funds) that primarily trade in exchange traded securities, options on exchange traded securities, exchange traded funds, or Commodity Interests. The objective of the Partnership is the appreciation of its assets through speculative trading. From the Partnership’s start until February 1, 2011, Ruvane Fund Management Corporation, a Delaware corporation (“Ruvane”, or the "General Partner" for periods prior to March 1, 2011), was the sole general partner of the Partnership. From that date until March 1, 2011, Bridgeton Fund Management, LLC (“Bridgeton”, or the "General Partner" for periods on or after March 1, 2011) was a co-general partner of the Partnership with Ruvane. Effective March 1, 2011, Bridgeton is the sole general partner of the Partnership. The General Partner of the Partnership is registered as a Commodity Pool Operator and a Commodity Trading Advisor with the Commodity Futures Trading Commission (CFTC). The General Partner is required by the Limited Partnership Agreement, as amended and restated, (the “Agreement”) to contribute $1,000 to the Partnership. In accordance with the Agreement, the Partnership offers limited partnership interests through a private offering pursuant to Regulation D as adopted under section 4(2) of the Securities Act of 1933, as amended. The Partnership will offer limited partnership interests up to an aggregate of $100,000,000; provided that the General Partner may increase the amount of interests that will be offered in increments of $10,000,000, after notice to the limited partners. 9 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 2.PARTNERSHIP ORGANIZATION (CONTINUED) The Partnership offers two classes of limited partnership interests; the Institutional Class and the Investor Class. Commission charges, selling agent fees, General Partner management fees and incentive allocations to the General Partner may differ between Classes and/or Series, but in all other respects the Institutional Class interests and the Investor Class interests will be identical. The Institutional Class and Investor Class interests will also be traded pursuant to the same trading program and at the same Trading Level (as defined in the Confidential Offering Memorandum). From inception to September 30, 2013, Welton Investment Corporation ("WIC" or the “Advisor”) was the Partnership’s sole trading advisor, with all of the Partnership’s assets initially being traded pursuant to WIC’s Global Directional Portfolio, which follows a proprietary quantitative trading strategy. Effective September 30, 2013, the General Partner terminated WIC and decided to broaden its investment mandate by allocating to multiple trading advisors instead of a single trading advisor. Effective October 2013, the Partnership has retained 3D Capital Management, LLC (“3D”), Stenger Capital Management, LLC (“Stenger”), Protec Energy Partners, LLC (“Protec”), Goldman Management, Inc. (“Goldman”), M6 Capital Management, LLC (“M6”), and Principle Capital Management, LLC (“Principle”) as trading advisors for the Partnership. For the period from September 25, 2013 to March 26, 2014, the Partnership had active trading advisor agreements with M6 and Stenger (collectively the “Advisors”). On March 26, 2014, the General Partner made the decision to terminate M6 and Stenger as trading advisors for the Partnership and accordingly, M6 and Stenger were instructed to begin liquidating all the Partnership’s open positions. The Partnership has been in a temporary cessation of trading period since March 31, 2014, and theGeneral Partner is currently evaluating the Partnership’s future trading plans. The Partnership shall end upon the withdrawal, insolvency or dissolution of the General Partner, or a decision by the General Partner to wind-down and terminate the Partnership, with the General Partner providing at least 30 days written notice to the limited partners, or the occurrence of any event which shall make it unlawful for the existence of the Partnership to be continued. 3.SIGNIFICANT ACCOUNTING POLICIES A. Method of Reporting The Partnership’s financial statements are prepared in accordance with U.S. GAAP. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income (loss) and expenses during the reporting period. Actual results could differ from these estimates. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), referred to as ASC or the Codification, is the single source of U.S. GAAP. The Partnership has elected not to provide a statement of cash flows as permitted under ASC Topic 230, Statement of Cash Flows. B. Cash and Cash Equivalents The Partnership has defined cash and cash equivalents as cash and short-term, highly liquid investments with maturities of three months or less when acquired. Money market mutual funds, which are included in cash equivalents, are classified as Level 1 fair value estimates (unadjusted quoted prices in active markets for identical assets) under the fair value hierarchy provisions as described in ASC Topic 820, Fair Value Measurement. At June 30, 2014 and December 31, 2013, the Partnership had investments in money market mutual funds of $1,266,922 and $1,516,655, respectively. Interest received on cash deposits and dividends received from money market mutual funds is included as interest income and recognized on an accrual basis. 10 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) C. Due from Brokers Due from brokers represents deposits required to meet margin requirements and excess funds not required for margin. Due from brokers at June 30, 2014 and December 31, 2013 consisted of cash on deposit with brokers of $10,450 and $373,093, respectively. The Partnership is subject to credit risk to the extent any broker with whom the Partnership conducts business is unable to deliver cash balances or securities, or clear securities transactions on the Partnership’s behalf. The General Partner monitors the financial condition of the brokers with which the Partnership conducts business and believes that the likelihood of loss under the aforementioned circumstances is remote. D. Investments in Futures Contracts and Options on Futures Contracts Investments in futures contracts and options on futures contracts are recorded on the trade date and open contracts are reported in the financial statements at their fair value on the last business day of the reporting period. The fair value of exchange-traded futures and options on futures contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of the last business day of the reporting period. Accordingly, such contracts are classified as Level 1 fair value estimates under the fair value hierarchy as described within ASC Topic 820, Fair Value Measurement. Gains or losses are realized when contracts are liquidated, on a first-in, first-out basis. Realized gains are netted with realized losses for financial reporting purposes and shown under the caption “Net realized (losses) on closed contracts” in the Statements of Income (Loss). As each broker has the individual right of offset, the Partnership presents the aggregate net unrealized gains with a broker as “Net unrealized gains on open futures contracts” and the aggregate net unrealized losses with a broker as “Net unrealized (losses) on open futures contracts” in the Statements of Financial Condition. The net unrealized gains on open futures contracts from one broker are not offset against net unrealized losses on open futures contracts from another broker in the Statements of Financial Condition (see Note 5., Derivative Instruments, for disclosures about offsetting derivative assets and liabilities). Any change in net unrealized gain or loss from the preceding period is reported in the Statements of Income (Loss) under the caption “Change in net unrealized gains on open contracts.” 11 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) E. Brokerage Commissions From July 1, 2012 to October 31, 2013, the Investor Class interests paid the General Partner a monthly flat-rate brokerage commission of up to approximately 0.4167% of the net asset value of such interests as of the beginning of each month (an annual rate of 5%). The General Partner would pay from this brokerage commission amount up to 3% per annum to properly registered selling agents as compensation for their ongoing services to the Partnership. To the extent the General Partner paid less than 3% to a selling agent with respect to any limited partnership interests sold by such selling agent, the brokerage commission charged with respect to those limited partnership interests would be reduced accordingly. For the period from January 1, 2013 to October 31, 2013, all Investor Class interests were charged a flat rate brokerage commission equal to an annual rate of 5%. Beginning November 1, 2013, the Investor Class interests no longer pay the General Partner flat-rate brokerage commissions. From July 1, 2012 to October 31, 2013, the Institutional Class interests paid the General Partner a monthly flat-rate brokerage commission of 0.25% of the net asset value of such interests as of the beginning of each month (a 3% annual rate). Beginning November 1, 2013, the Institutional Class interests no longer pay the General Partner a flat-rate brokerage commission. In addition to any applicable selling agent fees for the period January 1, 2012 to October 31, 2013, the General Partner paid from its brokerage commission all floor brokerage, exchange, clearing and NFA fees with respect to the Partnership’s trading, but the Partnership paid all other execution costs. Actual trading commissions and other execution costs incurred by the Partnership and paid out of the General Partner's brokerage commission totaled $0 for the three and six months ended June 30, 2014 and $9,159 and $20,461 for the three and six months ended June 30, 2013, respectively. Brokerage commissions paid to third parties after October 31, 2013, totaled $0 and $7,106 for the three and six months ended June 30, 2014, respectively. Approximately 35% to 45% of actual trading commissions incurred by the Partnership are remitted to an Introducing Broker affiliated with Bridgeton. From November 1, 2013 to January 31, 2014, the Partnership paid brokerage commissions on the trades effected for the Partnership by the Advisors at the rate of approximately $6 to $23 per “round-turn” domestic futures transaction, inclusive of all fees. Effective February 1, 2014 the Partnership will pay brokerage commissions on the trades effected by the Advisors at the rate of $8.30 per "round-turn" domestic futures transaction, inclusive of all fees. Trades on foreign exchanges may be higher depending upon the contract and exchange. The NFA and/or exchange will be paid on all of the Partnership’s trades conducted on U.S. commodity exchanges. The Partnership’s total brokerage commission costs are estimated to be 2% of the Partnership’s net assets. Commissions and execution costs charged to each Class or Series were as follows: For the Three Months Ended For the Six Months Ended June 30, June 30, Investor Class $
